United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3580
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
     v.                              * District Court for the Western
                                     * District of Missouri.
Roberto Hi-Locortois, also known as  *
Robert Garcia-Garcia,                * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                          Submitted: April 17, 2003
                              Filed: April 24, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Roberto Hi-Locortois pleaded guilty to illegally reentering this country after
deportation following an aggravated-felony conviction, in violation of 8 U.S.C.
§ 1326(a) and (b)(2), and was sentenced to 57 months imprisonment and 3 years
supervised release. On appeal, he argues that the district court1 erred in finding two
prior sentences--one for a state drug conviction and one for a federal illegal-reentry
conviction--were not related for criminal-history purposes under U.S.S.G.


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
§ 4A1.2(a)(2). Hi-Locortois asserts the cases were consolidated for sentencing, see
U.S.S.G. § 4A1.2, comment. (n.3), because the plea agreements for the two offenses
were inextricably linked.

      The district court did not err in considering the sentences to be unrelated, and
thus counting them separately in computing Hi-Locortois’s criminal history. There
was no formal order of consolidation, and the proceedings occurred in different courts
having separate jurisdictions. See United States v. Nicholson, 231 F.3d 445, 455-56
(8th Cir. 2000), cert. denied, 532 U.S. 912 (2001); United States v. Watson, 952 F.2d
982, 990-91 (8th Cir. 1991).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-